DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The claims have been examined with an effective filing date of 6/30/2006.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a steering mechanism” in claim 30, lines 4-5.
“a locking mechanism” in claim 38, line 1.
“a driving mechanism” in claim 39, line 1.
“a locking mechanism” in claim 46, line 1.
“a driving mechanism” in claim 47, line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the tissue-cutting elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz et al. (5,810,807) in view of Middleton et al. (2002/0183758).  
Regarding claim 30, Ganz et al. disclose a method for removing tissue, comprising: positioning a tissue removal device (see at least figure 1) at a site (see at least column 9, lines 36-46), the tissue removal device having an elongate member (20) with at least one selectively deployable tissue-cutting element (41), an actuation member (110) configured to actuate the at least one tissue-cutting element (by pulling wire 40), and a steering mechanism (the combination of joint 26 and pull wires 65 and 67) connecting the tissue-cutting element to a distal end of the elongate member (the elongate member 20 ends at joint 26; see figure 4); applying a force to the steering mechanism to steer the tissue-cutting element (see at least column 9, lines 47-59); applying a force to the actuation member to cause the tissue-cutting element to move from a non-deployed insertion configuration (as in figure 2) to a deployed, tissue-cutting configuration (as in figure 5) in which the tissue-cutting element is radially extended relative to the insertion configuration (see at least column 9, line 64 through column 10, line 3); and manipulating the tissue removal device to cut and remove selected tissue.  However, Ganz et al. fail to disclose the tissue site is a disc space.  Attention is drawn to Middleton et al., who teach it is known to use a radially extending cutter that is analogous to the cutter of Ganz et al. to remove disc tissue (see at least figure 13A).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the tissue removal device of Ganz et al. to cut and remove disc tissue per the teachings of Middleton et al.
Regarding claim 31, applying the force to the steering mechanism to steer the tissue-cutting element further comprises biasing the tissue-cutting element to one side (see at least figures 9 and/or 12).
Regarding claim 32, the steering mechanism further comprises a joint (26 of Ganz et al.) and at least one pull wire (65 and/or 67 of Ganz et al.) coupled to the joint (see at least figure 4), and applying the force to the steering mechanism further comprises applying tension to the at least one pull wire to pivot the joint and effect directional movement of the tissue cutting element (see at least column 9, lines 47-59).
Regarding claim 33, the joint is adapted to move independently from the elongate member (because the joint 26 of Ganz et al. pivots without moving the elongate member 20).
Regarding claim 34, the at least one tissue-cutting element is adapted to move independently from the elongate member (because the wire 41 of Ganz et al. can be retracted without moving the elongate member 20).
Regarding claims 35 and 36, Ganz et al. as modified by the teachings of Middleton et al. disclose the method substantially as described above with respect to claim 30, but fail to disclose delivering fluid and applying suction.  Attention is directed to Middleton et al., who teach irrigation and aspiration is known (see at least paragraphs [0014], [0044], and [0052]) to help more easily remove tissue.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included irrigation and aspiration steps in the method of Ganz et al., per the teachings of Middleton et al., to make it easier to remove the cut tissue.
Regarding claim 37, the method of modified Ganz et al. further comprises positioning at least a portion of the elongate member within a cannula (200) for delivery to the disc space.
Regarding claim 38, the method of modified Ganz et al. further comprises actuating a locking mechanism (118) of the tissue cutting device to hold the actuation member in a desired position.
Regarding claim 39, the method of modified Ganz et al. further comprises actuating a driving mechanism (130 and 132) of the tissue removal device to move the tissue-cutting element to cut tissue.
Claims 40-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz et al. (5,810,807) in view of Middleton et al. (2002/0183758) and Carrison et al. (2005/0261692).  
Regarding claim 40, Ganz et al. disclose a method for removing tissue, comprising: positioning a tissue removal device (see at least figure 1) at a site (see at least column 9, lines 36-46), the tissue removal device having an elongate member (20) with at least one selectively deployable tissue-cutting element (41), an actuation member (110) configured to actuate the at least one tissue-cutting element (by pulling wire 40), and a joint (26) connecting the tissue-cutting element to a distal end of the elongate member (the elongate member 20 ends at joint 26; see figure 4); pivoting the tissue-cutting element relative to the elongate member about the joint and at least one axis that is perpendicular to a central longitudinal axis of the elongate member (see at least figure 6); applying a force to the actuation member to cause the tissue-cutting element to move from a non-deployed insertion configuration (as in figure 2) to a deployed, tissue-cutting configuration (as in figure 5 and column 9, line 64 through column 10, line 3); and manipulating the tissue removal device to cut and remove selected tissue.  However, Ganz et al. fail to disclose (a) the tissue site is a disc space, and (b) the joint is a U-joint.  
Regarding (a), attention is drawn to Middleton et al., who teach it is known to use a radially extending cutter that is analogous to the cutter of Ganz et al. to remove disc tissue (see at least figure 13A).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the tissue removal device of Ganz et al. to cut and remove disc tissue per the teachings of Middleton et al.
Regarding (b), attention is drawn to Carrison et al., who teach U-joints are one of many known joint types in articulation instruments (see figures 10A and 10B).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the joint (26) of Ganz et al. a U-joint per the teachings of Carrison et al.
Regarding claim 41, the elongate member is adapted to move independently from the U-joint (because the joint 26 of modified Ganz et al. pivots without moving the elongate member 20).
Regarding claim 42, the at least one tissue-cutting element is adapted to move independently from the elongate member (because the wire 41 of Ganz et al. can be retracted without moving the elongate member 20).
Regarding claims 43 and 44, Ganz et al. as modified by the teachings of Middleton et al. and Carrison et al. disclose the method substantially as described above with respect to claim 30, but fail to disclose delivering fluid and applying suction.  Attention is directed to Middleton et al., who teach irrigation and aspiration is known (see at least paragraphs [0014], [0044], and [0052]) to help more easily remove tissue.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included irrigation and aspiration steps in the method of Ganz et al., per the teachings of Middleton et al., to make it easier to remove the cut tissue.
Regarding claim 45, the method of modified Ganz et al. further comprises positioning at least a portion of the elongate member within a cannula (200) for delivery to the disc space.
Regarding claim 46, the method of modified Ganz et al. further comprises actuating a locking mechanism (118) of the tissue cutting device to hold the actuation member in a desired position.
Regarding claim 47, the method of modified Ganz et al. further comprises actuating a driving mechanism (130 and 132) of the tissue removal device to move the tissue-cutting element to cut tissue.
Regarding claim 48, the tissue removal device further includes at least one pull wire (65 or 67 of Ganz et al.) extending from a proximal end of the elongate member to a distal end of the U-joint (of Ganz et al. as modified by the teachings of Carrison et al.), and wherein pivoting the tissue-cutting element further comprises applying a force to the at least one pull wire to pivot the U-joint (see at least column 9, lines 47-59 of Ganz et al.).
Regarding claim 49, the at least one wire includes a first pull wire (65 of Ganz et al.) and a second pull wire (67), wherein the first and second pull wires are attached to the U-joint at two different locations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,173,673 in view of Carrison et al. (2005/0261692). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims recite generally the same method as the patent method claims, but the instsant claims additionally recite a joint or U-joint.  As noted above with respect to at least claim 40, Carrison et al. teaches these joints are known and therefore Examiner contends it would have been obvious to have claimed the U-joint in the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771